DETAILED ACTION

1.	Claims 1-20 are allowed.


                                              EXAMINER’S AMENDMENT

	
Authorization for this examiner’s amendment was given by attorney Rachael Leventhal (Reg no. 54,266) in an interview conducted on July 25th, 2022 and via emails exchanged on July 21st, July 25th, 2022 and final email authorization on July 25th, 2022. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.












The application is amended as follows:

Listing of Claims:

1. (Currently Amended) A system, comprising:
a data collection circuit structured to receive data related to a plurality of items of collateral, the data related to the plurality of items of collateral comprising sensor data collected by a mobile data collector monitoring the plurality of items of collateral, the mobile data collector comprising at least one of a drone or a mobile robot;
a collateral classification circuit structured to identify, among the plurality of items of collateral, at least one group of related items of collateral, each member of the at least one group sharing a common attribute; and
an artificial intelligence circuit comprising:
a smart contract circuit, implemented by a processor, structured to: 
create a smart lending contract; 
maintain a training data set for [[an]] the artificial intelligence circuit comprising feedback data of outcomes of success comprising a determination of a pattern of prices or value of the at least one group of related items of collateral over time in response to a determined value of the collateral, based on the sensor data collected by the mobile data collector monitoring the plurality of items of collateral; 
iteratively train the artificial intelligence circuit, using the training data set, to determine a route of travel for the mobile data collector to monitor the plurality of items of collateral based on the feedback data of outcomes of success; [[and]]
cause the mobile data collector to follow the determined route of travel to monitor the plurality of items of collateral[[;]],
wherein the smart lending contract defines a subset of items of collateral as security for a set of loans, [[and]]
wherein the subset of items of collateral is selected from the at least one group of related items of collateral; and
automatically implement a collateral-related event based on the received data, and
wherein each of the data collection circuit, the collateral classification circuit, and the smart contract circuit further comprises a corresponding application programming (API) component structured to facilitate communication among the circuits of the system. 

14. (Currently Amended) A method, comprising:
receiving data related to at least one of a plurality of items of collateral, the data related to the plurality of items of collateral comprising sensor data collected by a mobile data collector monitoring the plurality of items of collateral, the mobile data collector comprising at least one of a drone or a mobile robot;
identifying a group of the plurality of items of collateral, each member of the group sharing a common attribute;
maintaining, by an artificial intelligence circuit comprising a smart contract circuit, implemented by a processor, a training data set for [[an]] the artificial intelligence circuit comprising feedback data of outcomes of success comprising a determination of a pattern of prices or value of the at least one group of related items of collateral over time in response to a determined value of the collateral, based on the sensor data collected by the mobile data collector monitoring the plurality of items of collateral; 
iteratively training the artificial intelligence circuit, using the training data set, to determine a route of travel for the mobile data collector to monitor the plurality of items of collateral based on the feedback data of outcomes of success; and
causing the mobile data collector to follow the determined route of travel to monitor the plurality of items of collateral;
identifying a subset of the group as security of a plurality of loans; [[and]]
creating a plurality of smart lending contracts for the plurality of loans; and
automatically implementing a collateral-related event based on the received data, 
            wherein each of the data collection circuit, the collateral classification circuit, and the smart contract circuit are implemented via a corresponding application programming (API) component to facilitate communication among the circuits of the system.





REASONS FOR ALLOWANCE
The claimed invention is directed to a system and method of varied terms and conditions of a subsidized loan includes a data collection circuit structured to receive data related to a plurality of items of collateral; a collateral classification circuit structured to identify, among the plurality of items of collateral, at least one group of related items of collateral, wherein each member of the at least one group shares a common attribute; and a smart contract circuit structured to create a smart lending contract, wherein the smart lending contract defines a subset of items of collateral as security for a set of loans, wherein the subset of items of collateral is selected from the at least one group of related items of collateral.




Based on prior art search results, the prior art of record neither anticipates or renders
obvious, the claimed subject matter of the instant application as a whole either taken
alone or in combination, in particular, the prior art does not teach, “an artificial intelligence circuit comprising: a smart contract circuit, implemented by a processor, structured to: create a smart lending contract; maintain a training data set for [[an]] the artificial intelligence circuit comprising feedback data of outcomes of success comprising a determination of a pattern of prices or value of the at least one group of related items of collateral over time in response to a determined value of the collateral, based on the sensor data collected by the mobile data collector monitoring the plurality of items of collateral; iteratively train the artificial intelligence circuit, using the training data set, to determine a route of travel for the mobile data collector to monitor the plurality of items of collateral based on the feedback data of outcomes of success; [[and]] cause the mobile data collector to follow the determined route of travel to monitor the plurality of items of collateral[[;]], wherein the smart lending contract defines a subset of items of collateral as security for a set of loans, [[and]] wherein the subset of items of collateral is selected from the at least one group of related items of collateral; and automatically implement a collateral-related event based on the received data, and wherein each of the data collection circuit, the collateral classification circuit, and the smart contract circuit further comprises a corresponding application programming (API) component structured to facilitate communication among the circuits of the system.”



The closest prior art of record are: 

1) US 2019/0164221 to Hill et al teaches, “ A multisig digital asset wallet stores collateral for a loan between a borrower and a lender. The borrower and lender agree to loan terms including collateralization requirements. Over the course of the loan repayment period, a Loan-to-Value (LTV) ratio between the digital asset collateral and the loan principal balance will change due to fluctuations in the market exchange value of the digital asset and a declining loan principal balance due to regular loan repayments by the borrower. If the LTV exceeds the collateral requirements by an overage amount, then the borrower may sign a transaction and request signatures from other participants to withdraw funds from the multisig collateral wallet. If the LTV fails to satisfy the collateral requirements, participants may spend funds from the multisig collateral wallet to improve the LTV, catch up after a missed payment by the borrower, or pay down the loan principal.

2) US 2019/0244287 to Prasad Datta teaches, “ A device receives, via a blockchain, eligibility schedule data that includes collateral inventory and eligibility criteria associated with a collateral giver and a collateral receiver on a date, and receives, via a smart contract, transaction details data that includes transaction details associated with the collateral giver and the collateral receiver on the date. The device processes the eligibility schedule data and the transaction details data, with a trained machine learning model, to determine a first collateral allocation between the collateral giver and the collateral receiver on the date, and processes the eligibility schedule data and the transaction details data, with a linear programming model, to determine a second collateral allocation between the collateral giver and the collateral receiver on the date. The device determines whether the first collateral allocation is predicted to result in a collateral allocation failure, and selectively implements the first collateral allocation or the second collateral allocation.

3) US 2018/0218176 to Voorhees et al, teaches, “ Disclosed is a system, a method and computer-readable medium for implementing a smart contract on a blockchain. The method includes creating, via a processor, a smart contract documenting a contractual relationship of at least two parties based on an exchange of an asset, monitoring an execution of the smart contract and a current value of the asset to yield a status, and managing the smart contract based on the status. The smart contract can be exited and unused gas returned based on an event occurring or a quorum parameter being met.”	

REASONS FOR PATENT ELIGIBILITY 
The claims recite an abstract idea of steps for using collateral requirements to create a lending contract (A commercial interaction), which falls within the “Certain
Method of Organizing Human Activity” grouping of abstract ideas.
Under Step 2A prong 2, the claimed invention has been deemed to recite limitations
that integrates the identified abstract idea into a practical application.
In particular claim 1, recites, “an artificial intelligence circuit comprising: a smart contract circuit, implemented by a processor, structured to: create a smart lending contract; maintain a training data set for [[an]] the artificial intelligence circuit comprising feedback data of outcomes of success comprising a determination of a pattern of prices or value of the at least one group of related items of collateral over time in response to a determined value of the collateral, based on the sensor data collected by the mobile data collector monitoring the plurality of items of collateral; iteratively train the artificial intelligence circuit, using the training data set, to determine a route of travel for the mobile data collector to monitor the plurality of items of collateral based on the feedback data of outcomes of success; [[and]] cause the mobile data collector to follow the determined route of travel to monitor the plurality of items of collateral[[;]], wherein the smart lending contract defines a subset of items of collateral as security for a set of loans, [[and]] wherein the subset of items of collateral is selected from the at least one group of related items of collateral; and automatically implement a collateral-related event based on the received data, and wherein each of the data collection circuit, the collateral classification circuit, and the smart contract circuit further comprises a corresponding application programming (API) component structured to facilitate communication among the circuits of the system.”

These are meaningful imitations that as an ordered combination are more than
mere instructions to apply the abstract idea using a computer and are more than
generally linking the use of the abstract idea to a particular technological environment or
field of use and are indicative of a practical application. Further, as an ordered
combination, the claims are also not well-understood, routine or conventional.
Therefore, the 35 U.S.C 101 rejection of the claims is withdrawn.

                                                         CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/27/2022